Per Curiam : This case is in all respects like the case of Gage v. People, (ante, p. 347,) except an additional error is assigned, in that the court entered judgment for costs, only. The opinion in the case of Gage v. People, supra, will accordingly govern, except that the court will also be ordered to enter a judgment for the special assessment applied for, together with costs, etc. Both the errors being upon the entry of the judgment it will not be necessary to award a new trial. The judgment of the county court will accordingly be reversed and the cause remanded, with directions to that court, upon motion of defendant in error, to enter a judgment in compliance with section 191 of chapter 120, Hurd’s Revised Statutes. Reversed and remanded, with directions.